Citation Nr: 0033882	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-16 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than December 5, 
1996 for the assignment of a 10 percent disability evaluation 
for the service-connected right first finger injury 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to August 
1974.

This appeal arose from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which promulgated the August 1998 
Board of Veterans' Appeals (Board) award of a 10 percent 
disability evaluation for the service-connected right first 
finger injury residuals, and assigned an effective date of 
July 20, 1997 for the 10 percent increase.  In August 1999, 
the RO in Washington, D.C., awarded an effective date of 
December  5, 1996.


FINDINGS OF FACT

1.  A December 5, 1996 VA treatment record entry established 
an informal claim for an increased disability evaluation for 
the veteran's service-connected right first finger injury 
residuals.

2.  The evidence of record indicates that entitlement to an 
increased evaluation for the veteran's service-connected 
right first finger injury residuals was not factually 
ascertainable prior to December 5, 1996.


CONCLUSION OF LAW

Under the governing law, an effective date earlier than 
December 5, 1996 for the award of a 10 percent disability 
evaluation for the service-connected right first finger 
injury residuals is not warranted.  38 U.S.C.A. §§ 5107(b), 
5110, 7105 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§§ 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, the effective date of a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The effective date of an increase in compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date; otherwise, 
the effective date of increased compensation is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2) (2000).  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court"), has held in 
Servello v. Derwinski, 
3 Vet. App. 196 (1992), that the Board must look at all 
communications that can be interpreted as a claim for an 
increased rating, as well as all the evidence of record, and 
determine the earliest date as of which, within one year 
prior to the claim, the increase in disability was 
ascertainable.

A review of the record indicates that the veteran filed his 
original claim for service connection for the residuals of an 
injury to the right first finger in August 1983.  A February 
1984 rating action granted service connection and awarded a 
noncompensable (0 percent) disability evaluation effective 
August 12, 1983.  The veteran was notified of this decision 
by a letter issued March 8, 1984.  On October 10, 1984, the 
veteran submitted a notice of disagreement with the 
evaluation assigned and he was sent a statement of the case 
on November 7, 1984.  However, because the veteran failed to 
thereafter file a timely substantive appeal, thus the 
February 1984 decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b) (2000).  

In September 1994, the veteran filed a VA Form 21-4138, 
Statement in Support of Claim, requesting an increased 
evaluation.  A February 3, 1995 rating decision continued the 
0 percent disability evaluation assigned to the right finger 
disability, and the veteran was notified of this decision on 
March 9, 1995.  No timely notice of disagreement with this 
decision was submitted, so that it also became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).  

On March 20, 1997, the veteran requested an increased 
evaluation.  VA outpatient treatment records received a few 
months later during this claim showed treatment for the 
finger residuals on December 5, 1996.  A September 1997 
rating action denied entitlement to an increased evaluation 
but, after completing a timely appeal, by a decision rendered 
in August 1998, the Board granted entitlement to a 10 percent 
disability evaluation.  An August 1998 RO rating action 
promulgated this award and assigned an effective date of 
March 20, 1997 for the increased evaluation.  An August 1999 
rating action changed the effective date of the compensable 
evaluation to December 5, 1996, finding that the treatment 
record of that date constituted the submission of an informal 
claim for benefits pursuant to 38 C.F.R. § 3.157.  

The Board agrees that the December 5, 1996 treatment record 
entry, which served as an informal claim for increased 
evaluation in accordance with 38 C.F.R. § 3.157, is the first 
claim for an increase received following the final denial of 
an increased evaluation in February 1995.  Therefore, 
December 5, 1996, the date of informal claim for increase, is 
the proper effective date in the instant appeal.  An earlier 
effective date than the date of claim for increase is 
possible only if the evidence shows that it is factually 
ascertainable that an increase in disability occurred within 
one year of receipt of the increase.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

According to VA's Schedule for Rating Disabilities, benign 
new growths of the bone are to be rated based upon limitation 
of motion of the affected parts as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5015 (2000).  The Board 
notes that, according to the service medical records, the 
veteran is right-handed, thus making his right upper 
extremity his major or dominant extremity.  A 10 percent 
evaluation is warranted for favorable ankylosis of the thumb.  
A 20 percent evaluation requires unfavorable ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5224 (2000).

As noted above, VA treatment records dated December 5, 1996 
constituted an informal claim for an increased evaluation for 
the service-connected right first finger injury residuals.  
The objective evidence of record shows no treatment for this 
condition during the one year period prior to this (informal) 
claim for increase.  There are no records in the claims file 
pertaining to this period and thus, there is no indication 
that, prior to December 5, 1996, the veteran suffered from 
disability more nearly approximating favorable ankylosis of 
the thumb.  Therefore, given the absence of objective 
evidence of an increase in disability, the Board finds no 
basis in the record to find that the veteran's right first 
finger disability increased in severity between February 1995 
and the time of submission of an informal claim on December 
5, 1996.  

Clearly, the objective evidence does not show that it was 
factually ascertainable during the one year prior to December 
5, 1996 that the veteran was entitled to a 10 percent 
disability evaluation for the service-connected right first 
finger injury residuals.  38 C.F.R. § 4.71a, Diagnostic Codes 
5015, 5224.  For these reasons, the Board finds that the date 
of informal claim for increased evaluation, December 5, 1996, 
is the proper effective date for the 10 percent evaluation, 
and that the preponderance of the evidence is against the 
veteran's claim for an effective date earlier than December 
5, 1996 for the award of a 10 percent disability evaluation 
for the service-connected right first finger injury 
residuals.  38 U.S.C.A. §§ 5110, 7105, 

5107; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 3.157, 3.400. 


ORDER

An effective date earlier than December 5, 1996 for the 
service-connected right first finger injury residuals is 
denied.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

